Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SAN JOAQUIN BANCORP Administrative Offices 1000 Truxtun Avenue Phone: (661) 281-0360 Bakersfield, CA 93301 Fax: (661) 281-0366 News Release San Joaquin Bancorp  3 rd Quarter Financial Results BAKERSFIELD, Calif., November 4, 2008 (Business Wire): San Joaquin Bancorp (OTCBB: SJQU), a bank holding company with $887 million in assets, today announced financial results for the third quarter ended September 30, 2008. Financial Performance The Company recorded a net loss after tax for the third quarter of 2008 of $4,320,000 compared to net income of $2,352,000 reported for the third quarter of 2007. Earnings per share (EPS) for the third quarter of 2008 were $(1.07) per diluted share compared to $0.58 per diluted share reported in the third quarter of 2007. Net earnings for the third quarter of 2008 decreased due to an additional provision for loan losses of $7,074,000, net of taxes, resulting from declining real estate values. Excluding the additional loan loss provision, net of taxes, net income for the third quarter was $2,754,000 and diluted earnings per share was $0.68, which was an increase of 17.1% and 17.2%, respectively, over the third quarter of 2007, as noted above. For the nine months ended September 30, 2008, net income was $910,000, a decrease of $6,014,000 compared to $6,924,000 reported in the same period of 2007. Diluted earnings per share (EPS) were $0.22 and $1.70 for the year-to-date periods ended September 30, 2008 and 2007, respectively. Excluding the additional loan loss provision, net of taxes, net income for the year-to-date period ending September 30, 2008 was $7,984,000 and diluted earnings per share was $1.97, which was an increase of 15.3% and 15.9%, respectively, over the comparative year-to-date period in 2007. For the nine months ended September 30, 2008, ROAA and ROAE were 0.14% and 2.06%, respectively, compared to 1.22% and 18.91% for the same period ended September 30, 2007. President Bart Hill stated, Our financial condition remains strong, with very few past due loans in our portfolio. The extraordinary addition to the allowance for loan losses was prudent and appropriate, given what has occurred in our economy. We believe that our shareholders will be pleased that we have taken this step during this protracted period of weakness in the real estate market. We believe that this accounting adjustment now puts the Company in a much stronger financial position moving forward. Core earnings, overall, remain strong with a net interest margin of 4.03% and an efficiency ratio of 48.7%, and net earnings still remain positive for the year. In spite of having made this extraordinary adjustment to our allowance for loan losses, the Company continues to be classified as well capitalized, with all capital ratios considerably above the regulatory minimums for this capital status. Growth Loan growth year to date for 2008 was consistent with managements expectations. Total loans, net of unearned fees, were up $110.8 million or 17.8% to $732.4 million at September 30, 2008 compared to 1 $621.5 million at September 30, 2007. Total deposits at September 30, 2008 were up $80.5 million or 11.5% to $777.8 million compared to $697.2 million at September 30, 2007. Overall, total assets grew by $89.8 million or 11.3% to $886.8 million at September 30, 2008 compared to $797.0 million at September 30, 2007. President Hill also noted, "One of the reasons that we have seen our deposits continue to grow during this time of uncertainty is that we have been able to provide extraordinary FDIC insurance coverage to our depositors through the CDARS ® deposit program. Through this program, we are able to provide up to $50 million of deposit insurance protection for each of our customers, thereby providing protection that is unavailable at many other financial institutions, including many of the major banks. Income Statement Net interest income increased from $7.9 million for the third quarter of 2007 to $8.3 million for the third quarter of 2008 an increase of $0.4 million or 5.1% . The increase was due primarily to increased loan volume and reduced interest expense year over year. Year-to-date net interest income increased by $2.5 million or 11.2% to $25.1 million in 2008 from $22.6 million in 2007. Net interest margin decreased for the third quarter period ended September 30, 2008 to 4.02% compared to 4.28% for the third quarter of 2007. Net interest margin year to date in 2008 was 4.03% compared to 4.26% in 2007. The decrease for both periods was primarily due to interest rates earned on earning assets declining at a faster rate than the interest rates paid on interest-bearing liabilities, which is common in a falling rate environment. Non-interest income was $972,000 for the third quarter of 2008 compared to $739,000 for the same period in 2007, an increase of $233,000 or 31.5% . The increase was due mainly to additional loan fees and deposit account fees. Year to date, non-interest income was $2,620,000 in 2008 compared to $2,344,000 in 2007, an increase of $276,000 or 11.8% . Non-interest expense increased for the third quarter to $4.6 million in 2008 from $4.2 million in 2007, an increase of approximately $393,000 or 9.4% . Non-interest expense year to date increased to $13.5 million in 2008 from $12.1 million in 2007, an increase of approximately $1.4 million or 11.4% . The Companys efficiency ratio, the measure of operating expense as a percent of net interest income plus non-interest income, increased to 49.6% for the third quarter of 2008 compared to 48.6% for the same period in 2007. The peer group average efficiency ratio for the third quarter of 2008, the most recent quarter available, was 64.5% In the third quarter of 2008, the provision for loan losses was $12,871,000 compared to $225,000 in 2007. Year to date, the provision for loan losses was $13,199,000 compared to $675,000 in 2007. Asset Quality At the end of the third quarter, in conjunction with Managements review of asset quality, certain loans were identified as impaired due to declining real estate values in Kern County. A loan impairment is a technical classification that is required by generally accepted accounting standards. A loan that is classified as impaired does not necessarily mean that the loan is past due or is otherwise in danger of default. The resulting impairment amount was $9,936,000. Management subsequently took the conservative step of charging off loan balances totaling $11,394,000, which includes some loans previously identified as impaired in prior quarters. The impairments and subsequent write-downs resulted in a corresponding addition to the allowance for loan and lease losses of approximately $12,321,000. As a result of these actions, for the third quarter 2008 the
